Case 20-72120-jwc        Doc 21   Filed 02/08/21 Entered 02/08/21 12:16:15           Desc Main
                                  Document      Page 1 of 8



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                         :
                                               :
Melea Tennelle Clonts,                         :
                                               :    CHAPTER 7 CASE NO. 20-72120 - JWC
Debtor,                                        :
                                               :
                                              :
                                               :
Melea Tennelle Clonts,                         :
                                               :
             Movant,                           :
                                               :
vs.                                            :
                                               :
Cobb Hospital &                                :
S. Gregory Hays as Chapter 7 Trustee,          :
                                               :
             Respondents.                      :


                            MOTION TO AVOID JUDICIAL LIEN

         COMES NOW, Melea Tennelle Clonts, and through counsel moves for an order avoiding

a lien held by Respondant pursuant to 11 U.S.C. Section 522(f)s: and alleges the following:

                                               1.

         Respondent obtained a judgment against the Debtor on or about September 15, 2011, case

number 11-A-74, in the State Court of Cobb County, Georgia and the amount of the judgment

lien on the Petition Date was $874.00.

                                               2.

      Pursuant to 11 U.S.C. §522 and O.C.G.A. 44-13-100, Debtor properly claimed as exempt

on Schedule C, including all allowed amendments to Schedule C, the following property: Real
Case 20-72120-jwc        Doc 21     Filed 02/08/21 Entered 02/08/21 12:16:15              Desc Main
                                    Document      Page 2 of 8



Property located at 1009 Pinetree Ct., Poweder Springs, GA 30127; Electronics, Household

Goods and Furnishings; Clothing and Shoes; Jewelry and Watches; Cash on Hand; Checking

Account with Chime Bank; and 401(k) Retirement Account (See Exhibit A).

                                                  3.

       The value of each claimed exemption in the above-listed property, as shown on schedule

C, is equal to or greater than the market value of that property, as accurately reflected in

Schedules A and B.

                                                  4.

       Debtor also owns a 2016 Nissan Altima, which has a value of $6,925.00 and is subject to

a purchase money lien of $15,375.00 leaving -$8,450.00 in equity, an amount equal to or less

than the claimed exemption. Debtors are not attempting to avoid Respondent's lien against the

vehicle because debtors assert that, under Georgia Law, Respondent's Fi.Fa. does not attach to

the vehicle - an issue which properly will be decided through the claims allowance process.



       WHEREFORE, Debtor is entitled to entry of an Order avoiding Respondent’s lien

against the exempt property as set forth above.


                                                  Respectfully submitted,

                                                  KING & KING LAW LLC

                                                   /s/Simone Graff
                                                  Simone Graff, Attorney for Debtor
                                                  GA Bar #435985
                                                  215 Pryor Street
                                                  Atlanta, GA 30303
                                                  (404) 524-6400
                                                  notices@kingkingllc.com
Case 20-72120-jwc   Doc 21   Filed 02/08/21 Entered 02/08/21 12:16:15   Desc Main
                             Document      Page 3 of 8




                                  EXHIBIT A
              Case 20-72120-jwc                     Doc 21           Filed 02/08/21 Entered 02/08/21 12:16:15                               Desc Main
                                                                     Document      Page 4 of 8
 Fill in this information to identify your case:

 Debtor 1                 Melea Tennelle Clonts
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           20-72120
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      1009 Pinetree Ct Powder Springs, GA                                                                                        O.C.G.A. § 44-13-100(a)(1)
      30127 Cobb County
                                                                     $179,372.00                                  $6,990.00
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to
                                                                                              any applicable statutory limit

      2016 Nissan Altima 127,000 miles                                                                                           O.C.G.A. § 44-13-100(a)(3)
      Vehicle
                                                                       $6,925.00                                       $0.00
      Line from Schedule A/B: 3.1                                                        100% of fair market value, up to
                                                                                              any applicable statutory limit

      Electronics, Household Goods, and                                                                                          O.C.G.A. § 44-13-100(a)(4)
      Furnishings
                                                                          $300.00                                   $300.00
      Line from Schedule A/B: 6.1                                                        100% of fair market value, up to
                                                                                              any applicable statutory limit

      Clothing and Shoes                                                                                                         O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 11.1
                                                                          $100.00                                   $100.00
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit

      Jewelry and Watches                                                                                                        O.C.G.A. § 44-13-100(a)(5)
      Line from Schedule A/B: 12.1
                                                                           $10.00                                    $10.00
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-72120-jwc                       Doc 21           Filed 02/08/21 Entered 02/08/21 12:16:15                                Desc Main
                                                                     Document      Page 5 of 8
 Debtor 1    Melea Tennelle Clonts                                                                       Case number (if known)     20-72120
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cash on Hand                                                                                                                 O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                            $5.00                                    $5.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Account with Chime Bank                                                                                            O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.1
                                                                         $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Retirement Account                                                                                                   O.C.G.A. §
     Line from Schedule A/B: 21.1
                                                                     $25,000.00                               $25,000.00
                                                                                                                                  44-13-100(a)(2.1)(C)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Case 20-72120-jwc        Doc 21   Filed 02/08/21 Entered 02/08/21 12:16:15            Desc Main
                                  Document      Page 6 of 8



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                          :
                                                :
Melea Tennelle Clonts,                          :
                                                :   CHAPTER 7 CASE NO. 20-72120 - JWC
Debtor,                                         :
                                                :
                                               :
                                                :
Melea Tennelle Clonts,                          :
                                                :
           Movant,                              :
                                                :
vs.                                             :
                                                :
Cobb Hospital &                                 :
S. Gregory Hays as Chapter 7 Trustee,           :
                                                :
           Respondents.                         :

        NOTICE OF REQUIREMENT OF RESPONSE TO MOTION TO AVOID
      JUDICIAL LIEN ON EXEMPT PROPERTY AND OF TIME TO FILE SAME

           NOTICE IS HEREBY GIVEN that, on February 8, 2021, a Motion to Avoid Judicial
Lien on Exempt Property pursuant to 11 U.S.C. § 522(f) was filed in this case.
           NOTICE IS FURTHER GIVEN that, pursuant to BLR 6008-1(b), Respondent must
file a response to the Motion within 21 days after service, and serve a copy of said response upon
Movant. If no response is timely filed and served, the Motion will be deemed unopposed and the
Bankruptcy Court may enter an order granting the relief sought.



Dated: February 8, 2021                                    KING & KING LAW LLC

                                               By:_/s/Simone Graff________________
                                               Simone Graff, Attorney for Debtor
                                               GA Bar #435985
                                               215 Pryor Street
                                               Atlanta, GA 30303
                                               (404) 524-6400 / notices@kingkingllc.com
Case 20-72120-jwc        Doc 21    Filed 02/08/21 Entered 02/08/21 12:16:15            Desc Main
                                   Document      Page 7 of 8



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                          :
                                                :
Melea Tennelle Clonts,                          :
                                                :   CHAPTER 7 CASE NO. 20-72120 - JWC
Debtor,                                         :
                                                :
                                               :
                                                :
Melea Tennelle Clonts,                          :
                                                :
            Movant,                             :
                                                :
vs.                                             :
                                                :
Cobb Hospital &                                 :
S. Gregory Hays as Chapter 7 Trustee,           :
                                                :
            Respondents.                        :


                                  CERTIFICATE OF SERVICE

            I, the undersigned, hereby certify that I am, and at all times hereinafter mentioned,
was more than 18 years of age, and that on February 8, 2021, I served a copy of the Motion to
Avoid Judicial Lien on Exempt Property, together with the Notice of Requirement of Response
to Motion to Avoid Judicial Lien on Exempt Property and of Time to File Same upon the
following by depositing a copy of same in U.S. Mail with sufficient postage affixed thereon to
ensure delivery to:

S. Gregory Hays, Chapter 7 Trustee
3343 Peachtree Road, Suite 200
Atlanta, GA 30326-1420

Melea Tennelle Clonts
1009 Pinetree Ct
Powder Springs, GA 30127

Cobb Hospital
PO Box 406149
Atlanta, GA 30384
Case 20-72120-jwc      Doc 21    Filed 02/08/21 Entered 02/08/21 12:16:15      Desc Main
                                 Document      Page 8 of 8



Cobb Hospital
c/o Leo E. Reichert, Registered Agent
793 Sawyer Road
Marietta, GA 30062



                                           KING & KING LAW LLC

                                           By:_/s/Simone Graff______________
                                           Simone Graff, Attorney for Debtor
                                           GA Bar #435985
                                           215 Pryor Street
                                           Atlanta, GA 30303
                                           (404) 524-6400
                                           notices@kingkingllc.com
